This action was brought originally by Henry Solomon doing business as the Solomon News Company against the city of Cleveland in the Cuyahoga Common Pleas in an effort to have a certain ordinance declared unconstitutional.
The city of Cleveland passed an ordinance prohibiting the sale or distribution of any publication containing notices or information concerning races, betting odds, and favorite horses, etc.
The temporary injunction issued by the Common Pleas was dismissed by the Court of Appeals and judgment was rendered in favor of the city.
The Supreme Court in chambers granted temporary injunction with the qualification that said injunction should not apply to papers devoted exclusively to horse racing.
Solomon in the Supreme Court contends: that said ordinance is unconstitutional.